1
2
3                                         JS6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      CHAD C. LEONARD,                          Case No. 5:19-cv-00501-RGK (SHK)
12
                                Petitioner,
13
                         v.                     JUDGMENT
14
      STUART SHERMAN, Warden,
15
                                Respondent.
16
17
18
           Pursuant to the Order Accepting Findings and Recommendation of United
19
     States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22
     Dated: April 14, 2020
23
                                         HONORABLE R. GARY KLAUSNER
24                                       United States District Judge
25
26
27
28
